The Attorney General of Texas
.“M MAlTOX                                        December 31,    1984
  :torney General


                               Bonorsble Frsnk Blsrclk                        Opinion lo.      JU-287
                               Cttiinsl District Att~xney
                               Wslker County Courtbourc                       &A: Whether s state legislator
                               1100 University     Avenue                     msy be compensated      AA  court-
                               Buntsville,    Texas    77340                  sppointed counsel under article
                                                                              26.055 of the Code of Criminsl
                                                                              Procedure under certsin    circus
 I4 J4ckwM. Suit4 700                                                         stsnees
usllss. TX. 751024506
2w742a44
                               Desr Mr. Blsrek:

4S24Alberle Avs.. SUIN 160           Pou hsve requested    our opinion     ss to whether s state     lenislstor
El PIso. lx. 7wos2795          msy be compensated   ,III court-&pointed      counsel under article     G.055 of
 lY5333484                     the Code of Criminsl     Procedure.     Thst ststute   provides,    in pertinent
                               psrt:
 10011*x**. SUIU 700
  lourlon. lx. 77001.3111                      Sectlolr 1. A county in which s fseility           of the
  lY22SYS4                                 Texss Deps,rtmt       of Corrections      is located    shall
                                           psy from its general        fund only the first      $250 of
                                           the sggrqpte M slloved snd swsrded by the court
  OS Brosdwry. Sultr 312
 .ubtock.TX. 704Old479
                                           for   sttomeys’ feee,         investigation,     and expert
 ean47.5230                                testimny     ,under Article     26.05 tousrd defending        A
                                           prieoner    cctitted    to thst fscility       who is being
                                           prosecuted     for sn offense    comitted    in thst county
 l3t4 N. Tenth. Suila S
                                           while    in   the custody     of the department       if the
 McAllen. lx. 7ScQl-1085
 512mS24S47                                prisoner    was originslly      ctitted     for an offense
                                           committed :Ln another county.

 200 Maln Plus. Suit0 400                      Sec.     2. If      the   fees    svsrded    for   court-
 San Antonlo. TX. 782052797
                                           appointed      counsel   in A csse covered by Section          1
 ~l2l22s4lol
                                           of this       rwticle    exceed    $250.   the  court    rhsll
                                           certify      the amount in excess of $250 to the
  4n Equal Owxtunit~l                      Comptroller       of Public    Accounts    of the Stste of
  Alllrmrllw AslIon Employrr               Texsr . Ihe couptroller         ohs11 issue    s vsrrsnt     to
                                           the      court-sppointed       counsel     in   the    smount
                                           certified      to the comptroller     by the court.

                                      Crsig    A. Wsshington.   vho is st present    s member of the Texas
                                Senste,     sccepted  qpointment     in 1981 se counsel      to represent    A
                                defendant     who VAS Lndicted    for murder of s prison     guard while  the
                                defendant vss incazctrsted     in the Texas Department of Corrections.     By
                                order .of July 17. ‘L984. Dlotrict     Judge Darrell  Rester directed  Walker
kaoreble    trek   Blarak   - ?aBe :!   W-287)




County And the ntste of Texsr to pay to Senator Wsshiugton “the sum of
$50.000.00   Ss sttorney’s    ft~ce snd incurred   costs” in the criminal
ACtiocl.   gy supplements1  ordm deted September 19, 1905, Judge Rester
directed   WSlker County sad t’h#s ltete to psy an SdditiouSl    $10,054.52
to gerutor    Ueshington   “for   reSsoruble   sod necessary  expenses    end
coete.”

        Governor Hark White Approved s grant to WSlker County for $SO,OOO
for   the    purpose  of coupenssting    Senator  WSshington  for his   legs1
services.      BecSuse of this grSnt. the comptroller     her refused to pey
Senator     WAShington SA directed    by the court  Snd her &vised    him to
collect    these funds frm WslIzr County.

       In Attorney    Generel  Optirion O-1847 (1940).     this office  VAS asked
by the county Attorney of Webb County to hold that S county judge bed
exceeded     his Authority    in mfusing     to perform     e ststutory   duty on
constitutions1     grounds.    In response,   the Sttorney    general declared:

             It  is not vithin     the proper scope of the functions
             of this departant         to serve as S qruei sppallAte
             tribunal   for the correction         of vhet sre conceived
             to be errors        comsltted     by the courts      of this
             state.    The method for reviewing            sad correcting
             such errors      does n.ot lie       in en eppeS1 to this
             department      for     an    opinion     upon   A  disputed
             question,    hut in action by the proper revieving
             tribunel.

         The two orders of Judge! Bester have directed          the state    of Texas
 and Wslker COunty to pay e s~pSCffiC sum of money. These orders are
 subject,     of course,    to Sppellste    revieu in the courts,    And collstersl
 litigation      is possible.     As e metter of policy,     this office     will not
 exercise     its quSsi-judiciS1      !Function to render opinions     when mncters
 are in litigation       before the courte or have been definitively         resolved
 through     judieiel     Action.    Accordingly,    we respectfully      decline    to
 sddress    your request for en opinion on this metter.



                  The policy   of this office    is not to detetuine
              the validity   of the payment of attorneys      fees when
              this mettar is rho subject      of edjudicetion     in the
              cuurts.                                e




                                                   JIM      UATTOX
                                                   Attorney  General   of Texas




                                         D. 1275
     . .
II




           Ronoreble Frank Bleeek - ?eBe 3      (JmBy)




           T(M GREEN
           Pirst Assistent   Attorney Cenrrel

           DAVID R. RICHAltDS
           Bxecutive Assistent Attorney G:enerel

           RICK GILPIN
           Chairmen, Opinion   Comittee

           Prepared by Rick Gilpin
           Aseistsnt Attorney General

           APPR0vED:
           OPINIONCOMITTEE

           Rick Gilpin,   Chairman
           Jon Bible
           Susan Garrison
           Tony Guillory
           Jim Modlinger
           Jennifer  Riggs
           Nancy Sutton